Citation Nr: 1007606	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to 
September 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A personal RO hearing was held in December 2006.  The 
Board remanded this case for  further development in 
September 2007.


FINDINGS OF FACT

1.  The Veteran's stressors of being trapped in the ship 
chain locker in July 1967, while aboard the USS Luzerne 
County, and his unit firing upon a village in March 1967, 
while in Dong Tam have been corroborated. 

2.  The Veteran has been diagnosed with PTSD due to a 
verified stressor incurred in service.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

In the instant case, the Veteran's DD Form 214 and his 
service personnel records do not contain any indicator that 
he engaged in combat.  Accordingly, his claimed in-service 
stressors must be corroborated.  

The Veteran's service personnel records show that he was 
stationed aboard the USS Luzerne County from January 1967 to 
March 1968.  At the RO hearing, the Veteran testified that 
the USS Luzerne County patrolled or delivered supplies up and 
down various rivers and deltas in Vietnam from approximately 
January 1967 to November 1967.   This contention is supported 
by the Veteran's service personnel records, which showed that 
the ship was stationed in hostile waters in Vietnam from 
January to April 1967 and June to September 1967.  Further, 
the Veteran testified that the ship fired upon Vietnamese 
villages in March 1967, which is documented in the March 1967 
deck log in the claims file.  However, it is unclear whether 
the ship was ever fired upon.  

The Veteran has also claimed that he was trapped in the ship 
anchor chain locker when the ship anchor was released.  In 
support of this contention, the Veteran has submitted lay 
statements from fellow shipmates.  The lay statement dated 
April 2007 was from the other person who was trapped with the 
Veteran in the chain locker, and a Muster Roll submitted by 
the Veteran does show that this person was stationed on the 
USS Luzerne County in 1967.  Another statement dated December 
2006 was from a fellow shipmate who also remembered the 
incident.  A copy of a personnel record for this Veteran also 
showed that he was stationed on the USS Luzerne County in 
1967.  Finally, a March 2007 lay statement from a former Navy 
commander stated that, although he could not verify the 
Veteran's claim, the event should have been entered in the 
ship's log.  Another  May 2006 statement from a Deck Chief 
confirmed that being stranded in the chain locker while the 
anchor was being released would be more than likely a very 
traumatic experience.  

December 2006 and March 2007 opinions by the same private 
medical doctor stated that the Veteran's PTSD symptoms began 
after a traumatic event in Vietnam where he was trapped in a 
chain locker.  

On remand, the Veteran was afforded a VA examination in 
September 2009.  After reviewing the Veteran's claims file, 
taking a thorough history from the Veteran, including the 
chain locker incident, and examining the Veteran, the 
examiner diagnosed the Veteran with PTSD and depressive 
disorder, not otherwise specified.  The examiner described 
the Veteran's primary stressor as the incident in the chain 
locker.  The examiner further observed that the Veteran's 
depressive symptoms were secondary to his PTSD.  

Subsequently, in a December 2009 PTSD Stressor Verification 
Review, the RO determined that based on the evidence of 
record, the Veteran's alleged stressors of being trapped in 
the ship anchor chain locker in July 1967, while aboard the 
USS Luzerne County, and his unit firing upon a village in 
March 1967, while in Dong Tam, had been corroborated.  
In conclusion, a private medical doctor and a VA medical 
examiner have diagnosed the Veteran with PTSD based on a 
corroborated inservice stressor.  Therefore, when resolving 
all benefit of the doubt in favor of the Veteran, the Board 
finds that the Veteran does suffer from PTSD and that the 
PTSD has been sufficiently linked to an inservice stressor.  
See 38 U.S.C.A. § 5107(b).  In sum, the statutory and 
regulatory criteria for entitlement to service connection for 
PTSD have been met.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in October 2007, the Veteran was furnished notice of 
the manner of assigning a disability evaluation and an 
effective date.  He will have the opportunity to initiate an 
appeal from these "downstream" issues if he disagrees with 
the determinations which will be made by the RO in giving 
effect to the Board's grant of service connection.


ORDER

Service connection for PTSD is warranted.  The appeal is 
granted.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


